Title: John Adams to Abigail Smith, 30 September 1764
From: Adams, John
To: Adams, Abigail


     
      My dear Diana
      
       Septr. 30th. 1764
      
     
     I have this Evening been to see the Girl.—What Girl? Pray, what Right have you to go after Girls?—Why, my Dear, the Girl I mentioned to you, Miss Alice Brackett. But Miss has hitherto acted in the Character of an House-Keeper, and her noble aspiring Spirit had rather rise to be a Wife than descend to be a Maid.
     To be serious, however, she says her Uncle, whose House she keeps cannot possibly spare her, these two Months, if then, and she has no Thoughts of leaving him till the Spring, when she intends for Boston to become a Mantua Maker.
     So that We are still to seek. Girls enough from fourteen to four and Twenty, are mentioned to me, but the Character of every Mothers Daughter of them is as yet problematical to me. Hannah Crane (pray dont you want to have her, my Dear) has sent several Messages to my Mother, that she will live with you as cheap, as any Girl in the Country. She is stout and able and for what I know willing, but I fear not honest, for which Reason I presume you will think of her no more.
     Another Girl, one Rachael Marsh, has been recommended to me as a clever Girl, and a neat one, and one that wants a Place. She was bred in the Family of one of our substantial Farmers and it is likely understands Country Business, But whether she would answer your Purposes, so well as another, I am somewhat in Doubt.
     I have heard of a Number of younger Girls of Fourteen and thereabout, but these I suppose you would not choose.
     It must therefore be left with you to make Enquiry, and determine for yourself. If you could hear of a suitable Person at Mistick or Newtown, on many Accounts she would be preferable to one, nearer home.
     So much for Maids—now for the Man. I shall leave orders for Brackett, to go to Town, Wednesday or Thurdsday with an Horse Cart. You will get ready by that Time and ship aboard, as many Things as you think proper.
     It happens very unfortunately that my Business calls me away at this Juncture for two Weeks together, so that I can take no Care at all about Help or Furniture or any Thing else. But Necessity has no Law.
     Tomorrow Morning I embark for Plymouth—with a fowl disordered stomach, a pale Face, an Aching Head and an Anxious Heart. And What Company shall I find there? Why a Number of bauling Lawyers, drunken Squires, and impertinent and stingy Clients. If you realize this, my Dear, since you have agreed to run fortunes with me, you will submit with less Reluctance to any little Disappointments and Anxieties you may meet in the Conduct of your own Affairs.
     I have a great Mind to keep a Register of all the stories, Squibbs, Gibes, and Compliments, I shall hear thro the whole Week. If I should I could entertain you with as much Wit, Humour, smut, Filth, Delicacy, Modesty and Decency, tho not with so exact Mimickry, as a certain Gentleman did the other Evening. Do you wonder, my Dear, why that Gentleman does not succeed in Business, when his whole study and Attention has so manifestly been engaged in the nobler Arts of smutt, Double Ententre, and Mimickry of Dutchmen and Negroes? I have heard that Imitators, tho they imitate well, Master Pieces in elegant and valuable Arts, are a servile Cattle. And that Mimicks are the lowest Species of Imitators, and I should think that Mimicks of Dutchmen and Negroes were the most sordid of Mimicks. If so, to what a Depth of the Profound have we plunged that Gentlemans Character. Pardon me, my dear, you know that Candour is my Characteristick—as it is undoubtedly of all the Ladies who are entertained with that Gents Conversation.
     Oh my dear Girl, I thank Heaven that another Fortnight will restore you to me—after so long a separation. My soul and Body have both been thrown into Disorder, by your Absence, and a Month of two more would make me the most insufferable Cynick, in the World. I see nothing but Faults, Follies, Frailties and Defects in any Body, lately. People have lost all their good Properties or I my Justice, or Discernment.
     But you who have always softened and warmed my Heart, shall restore my Benevolence as well as my Health and Tranquility of mind. You shall polish and refine my sentiments of Life and Manners, banish all the unsocial and ill natured Particles in my Composition, and form me to that happy Temper, that can reconcile a quick Discernment with a perfect Candour.
     
      Believe me, now & ever yr. faithful
      Lysander
     
     
      In margin of first page: P.S. My Duty to my worthy Aunt. Oh! I forget myself. My Prophetick Imagination has rap’d me into future Times. I mean, make my Compliments to Mrs. Smith. And tell Betcy I wont expose her Midnight Walks to her Mamma, if she will be a good Girl.
      On an added leaf, somewhat torn: Since the enclosed was written my Mother has informed me, that Molly Nash and her Mother too asked her to get a Place for Molly with me. She is a pretty, neat, Girl, and I believe has been well bred. Her Mother is a very clever Woman. The Girl is about 17.
      But my Mother says that Judah will do very well for your service this Winter. She is able to do a good deal of Business. And my mother farther says that she shall have no Occasion for her this Winter and that you may take her if you please and return her in the Spring, when it is likely she will have Occasion again for some Help and you will it is likely want some better Help.
      
      This last Project is the most saving one. And Parcimony is a virtue that you and I must study. However I will submit to any Expence, for your Ease and Conveniency that I can possibly afford.
      All these Things I mention to you, that you may weigh them , and I shall acquiesce with Pleasure in your Determination.
     
    